Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-202597, 333-180098 and 333-154157) and Form S-8 (No. 333-43080, 333-76849, 333-73666, 333-118320, 333-171260, 333-194557 and 333-202598) of GSI GroupInc. of our report dated March2, 2016 relating to the consolidated financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Boston, Massachusetts March2, 2016
